DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:(a) A patent may not be obtained though the invention is not identically disclosed or described as set  forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of 
Claims 1-7,10-11,14 are rejected under 35 U.S.C. 103(a) as being unpatentable over US Publication 20080056892 to Barton in view of US Publication 20160258322 to Winn and further in view of US Patent 4840201 to Botsolas.
As to claim 1, Barton discloses A gas turbine engine comprising: a compressor section (102); a diffuser case downstream of the compressor section (210,221); a combustor (104); a turbine section (106); a bearing compartment inward of the combustor (112, Par 0031); a shaft connecting the turbine section to the compressor section (114), and the bearing compartment (112), and a plurality of tubes (242) extending to the bearing compartment.
Barton does not expressly disclose including a bearing supporting the shaft, and a plurality of tubes extending to the bearing compartment, each of the plurality of tubes having a heat shield including a first half and a second half crimped together along lateral edges.

Botsolas discloses a insulating sheath including a first half and a second half crimped together along lateral edges (Abs, Fig 3).
At the time of invention, it would have been obvious to one of ordinary skill in the art to modify Barton to include a bearing supporting the shaft using the teachings of Winn as this was well known at the time so that the shaft could be rotationally supported effectively; and a plurality of tubes extending to the bearing compartment, each of the plurality of tubes having a heat shield including a first half and a second half crimped together along lateral edges using the combined teachings of Winn and Botsolas so as to protect the bearing fluid from any heat that might radiate from the airfoil through which the fluid supply tube passes in the diffuser.
As to claim 2, Barton discloses at least one of the plurality of tubes supplies a source of air to the bearing compartment (Par 0031).
As to claim 3, Barton does not expressly discloses at least one of the plurality of tubes discharges air from the bearing compartment which is taught by Winn (Par 0043).
At the time of invention, it would have been obvious to one of ordinary skill in the art to modify Barton to include at least one of the plurality of tubes discharges air from the bearing compartment using the teachings of Winn so as 
As to claim 4, Barton discloses at least one of the plurality of tubes supplies a source of oil to the bearing compartment (Par 0031).

As to claim 5, Barton discloses at least one of the plurality of tubes discharges oil from the bearing compartment (Winn: Par 0043).
As to claim 6, Barton discloses the plurality of tubes extends through the diffuser case (Barton: 242,221).
As to claim 7, Barton discloses wherein the first heat shield half and the second heat shield half crimped together form an internal circular shape (Botsolas: Fig 3).
As to claim 10, Barton discloses the plurality of tubes extends through the diffuser case (Barton: 242,221).
As to claim 11, Barton discloses wherein the first heat shield half and the second heat shield half crimped together form an internal circular shape (Botsolas: Fig 3).
As to claim 14, Barton discloses wherein the first heat shield half and the second heat shield half crimped together form an internal circular shape (Botsolas: Fig 3).

Claims 17-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over US Patent 7451541 to Stastny in view of US patent 3783497 to Griesinger.
claim 17, Stastny discloses a first heat shield half having an arc shape extending between a pair of lateral edges and the pair of lateral edges each include at least one first edge; a second heat shield half having an arc shape extending between a pair of lateral edges and the pair of lateral edges each include at least one second edge (Fig 3E) and the at least one first edge is aligned adjacent to the at least one second edge.
Stastny does not expressly disclose and wherein one of the at least one first edge and the at least one second edge is a crimp flange and the other of the at least one first edge and the at least one second edge is a straight flange, and the at least one first flange is aligned adjacent to the at least one second flange
Griesinger discloses how a pipe seam can be reliable held in place as a straight flange and crimped flange (Fig 2).
At the time of invention, it would have been obvious to one of ordinary skill in the art to modify Stastny such that one of the at least one first edge and the at least one second edge is a crimp flange and the other of the at least one first edge and the at least one second edge is a straight flange, and the at least one first flange is aligned adjacent to the at least one second flange using the teachings of Griesinger to create a tighter non-shifting fit without welding between the first and second half’s of the pipe where there would be limited options as to which side had the crimp and straight flanges such that one of ordinary skill in the art would have limited choices and be able to reasonably come to the conclusion of the straight flanges being on the same half pipe and the crimp flanges being on the same second half pipe for a secure and lasting fit.
claim 18, the modified Stastny discloses wherein the crimp flange at least partially surrounds the straight flange (Griesinger Fig 2).
As to claim 19, the modified Stastny discloses the at least one first flange forms a mating connection with the at least one second flange (Griesinger Fig 2, Stastny as modified above).
As to claim 20, Stastny as modified by Griesinger in claim 17 above discloses a tube; a heat shield surrounding the tube including; a first heat shield half having an arc shape extending between a pair of lateral edges and the pair of lateral edges each include at least one first flange; a second heat shield half having an arc shape extending between a pair of lateral edges and the pair of lateral edges each include at least one second flange; and wherein one of the at least one first flange and the at least one second flange is a crimp flange and the other of the at least one first flange and the at least one second flange is a straight flange, and the at least one first flange is aligned adjacent to the at least one second flange (as rejected using the rationale of Claim 17 above). 

Allowable Subject Matter
Claim 8-9,12-13,15-16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE SAMUEL BOGUE whose telephone number is (571)270-1406.  The examiner can normally be reached on M-F 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSE S BOGUE/Primary Examiner, Art Unit 3746